Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  
Claim Objections
Claim 9 is objected to because of the following informalities:   
In claim 9, line 1, it is suggested that after “comprises”, Applicant delete “a”.
In claim 9, line 2, it is suggested that Applicant delete “comprises” and insert “comprising”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 recite the limitation "the laundry detergent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation "fibrous" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al (US 2017/0226449) in view of Dreher et al (US 2013/0172226) and EP 3,409,754.
Keuleers et al teach a liquid laundry detergent composition suitable for formulation into a water-soluble unit dose article, wherein the liquid laundry detergent composition includes an anionic surfactant; 1,2-propanediol, dipropylene glycol and a water-soluble unit dose article including said liquid laundry detergent composition.  The liquid laundry composition has a pH between 6 and 10.  See para. 33.  The water-soluble film may contain polyvinyl alcohol and other polymers such as starch. See paras. 63-69. The film can comprise one or more additive ingredients such as such as plasticizers such as glycerol, ethylene glycol, propylene glycol, etc.  Other additives may include detergent additives, surfactants, dispersants, etc.  See paras. 78-82.  The unit dose article may be used to wash fabrics in which the unit dose article is contacted with water such that the liquid laundry detergent composition is diluted in water by at least 400 fold to form a wash liquor, and contacting fabrics with said wash water.  See para. 
Keuleers et al do not teach a concentrated acid delivery source in the form of a water soluble unit dose or a process of reducing malodor on fabrics by washing the fabrics with a wash liquor containing a detergent and a concentrated acid delivery source in the form of a water-soluble unit dose as recited by the instant claims.  
Dreher et al teach a fibrous structure comprising a plurality of fibrous elements and one or more water-soluble, active agent-containing particles.  See para. 7.  The fibrous structure is capable of performing a desired function.  See para. 35.  A fibrous element means an elongate particulate which may be a filament or fiber.  See para. 40.  Active agent containing-particle means a solid additive comprising one or more active agents, wherein the active agent containing particle may exhibit a median particle size of 1600 microns or less.  See paras. 52 and 53.  If the fibrous structure is used in a washing machine for laundry care purposes, the conditions of intended use will include those temperature, chemical, physical, and/or mechanical conditions present in a washing operation.  If the fibrous structure is to be used in a dishwashing operation by a dishwashing machine, the conditions of intended used will include the temperature, chemical, physical, and/or mechanical conditions present in a dishwashing machine.  See paras. 65-67.  The fibrous elements may be water-soluble or water-insoluble and may contain one or more active agents.  In one embodiment, the fibrous element comprises one or more active agents, wherein the actives may be fabric care stain removal agents, and include pH adjusting agents, surfactants, buffering agents, acids, 
‘754 teaches detergent cleaning compositions comprising a bleaching system and particles having a core comprising a water-soluble solid coating material, wherein said detergent cleaning composition preferably is a laundry composition or a dishwashing composition.  See Abstract.  Suitable particles include those with a core of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use citric acid coating with sodium citrate in the water-soluble film as taught by Keuleers et al, with a reasonable expectation of success, because Dreher et al teach the use of a similar water-soluble film containing acids, pH adjusting agents, etc.; ‘754 teaches that the use of citric acid coated with sodium citrate in a similar laundry composition provides enhanced cleaning properties, and further, Keuleers et al teach that the water soluble film may contain a variety of detergent additive ingredients in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reduce malodor on fabrics by washing the fabrics with a wash liquor containing a detergent and a concentrated acid delivery source in the form of a water-soluble unit dose as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Keuleers et al in view of Dreher et al and ‘754 suggest a process of reducing malodor on fabrics by washing the fabrics with a wash liquor containing a detergent and a concentrated acid delivery source in the form of a water-soluble unit dose as recited by the instant claims.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al (US 2017/0226449) in view of Dreher et al (US 2013/0172226) and EP 3,409,754 as applied to claims 1, 3-10 and 12-17 above, and further in view of Kouvroukoglou et al.

Kouvroukoglou et al teach water-soluble pouch containing a liquid detergent composition, wherein the liquid detergent composition includes at least a surfactant and a builder.  See column 2, lines 30-69.  Highly preferred are also a perfume, brightener, buffereing agent, etc., to maintain the pH of the composition from 5.5 to 9.  See column 3, lines 1-55.    The water-soluble film may contain polyvinyl alcohol.  The film can comprise one or more additive ingredients such as such as plasticizers such as glycerol, ethylene glycol, propylene glycol, etc.  Other additives may include detergent additives, emulsifying agents/dispersants, etc.  See column 2, lines 1-55.  The unit dose article may be used to wash fabrics in which the unit dose article is contacted with water such that the liquid laundry detergent composition is diluted in water by at least 400 fold to form a wash liquor, and contacting fabrics with said wash water.  See para. 93.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Keuleers et al to have a pH of 5.5, with a reasonable expectation of success, because Kouvroukoglou et al teach the use of a similar composition having a pH of 5.5 and further, Keuleers et al teach that the amounts and types of components added to the composition may be varied within wide ranges which would allow for the formulation of the composition to have various pH values.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al (US 2017/0226449) in view of Dreher et al (US 2013/0172226) and EP 3,409,754 as s 1, 3-10 and 12-17 above, and further in view of Meier et al (US 2015/0158645).
Keuleers et al are relied upon as set forth above.  However, Keuleers et al do not teach the use of a bittering agent on the outer surface of its unit dose article in addition to the other requisite components of the composition as recited by the instant claims.  
Meier et al teach a water-soluble packaging which contains an agent and a water-soluble wrapping, in which the water-soluble wrapping contains, at least in part, a bittering agent with a bitterness value of between 1,000 and 200,000.  See para. 14.  The bittering agent may be applied to the outer surface of the water-soluble wrapping.  See paras. 35-38. The bittering agent prevents children from place the water-soluble packaging in their mouth.  See para. 15-17.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bittering agent on the surface of the water-soluble pouch as taught by Keuleers et al, with a reasonable expectation of success, because Meier et al teach that the use of a bitterness agent on the outer surface of the package prevents children from putting the package in their mouth and further, Keuleers et al teach the use of bittering agents in general. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al (US 2017/0226449) in view of Dreher et al (US 2013/0172226) and EP 3,409,754 as applied to claims 1, 3-10 and 12-17 above, and further in view of Brooker et al (US 2015/0267155). 
Keuleers et al are relied upon as set forth above.  However, Keuleers et al do not teach the specific was temperature and time in as recited by the instant claims.  

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to wash fabrics at a temperature, for example, or 20 degrees for a time of 10 minutes, with a reasonable expectation of success, because Brookers et al teach washing fabrics at a temperature, for example, or 20 degrees for a time of 10 minutes, and further, Keuleers et al teach washing laundry in general.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/823645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of 16/823645 encompass the material limitations of the instant claims.
.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 21, 2022